USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-12 filed 12/27/20 page 1 of 4




                           EXHIBIT L
  COMPARISON OF CLAIM LANGUAGE IN REJECTED ’515 APP CLAIMS 10 AND 11 WITH ASSERTED CLAIMS

                                                                                       ASSERTED CLAIMS

’515 app claims 10, 11      ’195 patent claim 9        ’676 patent claim 1         ’676 patent claim 5           ’676 patent claim 8         ’676 patent claim 9

[claim 10] A mask for       9. A protective mask       1. A protective mask        5. A protective mask          8. A mask for               9. A protective mask
attachment to a hand-       adapted to be coupled      molded for frictional       molded for frictional         attachment to a hand-       molded for frictional
held mobile phone, the      to an exterior housing     retention to an exterior    retention to an exterior      held mobile phone, the      retention to an exterior
mobile phone having         of a mobile phone          housing of a mobile         housing of, and adapted       mobile phone having         housing of a fully
user input and output       having internal            phone having user input     to be coupled to, a           user input and output       assembled mobile
interfaces, internal        components including       and output interfaces,      mobile communication          interfaces, internal        communication device
components including        circuitry and a battery,   and internal components     device having internal        components including        having user input and
circuitry and a battery,    which are covered by       including circuitry and a   components including          circuitry and a battery,    output interfaces, the
and an exterior housing     the exterior housing,      battery, wherein the        circuitry and a battery,      and an exterior housing     mobile communication
completely enclosing        the protective mask        exterior housing            wherein the exterior          completely enclosing        device further having
the circuitry and           comprising:                completely encloses the     housing completely            the circuitry and battery   internal components
battery when the                                       circuitry and the battery   encloses the circuitry        when the mobile phone       including circuitry and a
mobile phone is fully                                  when the mobile phone       and battery when the          is fully assembled and      battery completely
assembled and ready                                    is fully assembled and      mobile communication          ready for use, the          enclosed by the exterior
for use, the exterior                                  ready for use, the          device is fully               exterior housing            housing, and the
housing including a                                    exterior housing having     assembled and ready for       including a first face, a   exterior housing having
first face, a second fact                              an exterior shape           use, and wherein the          second face and             an exterior shape
and opposed side                                       formed by a back            exterior housing has an       opposed side surfaces       formed by a back
surfaces there between,                                surface, and at least       exterior shape including      there between, the mask     surface and at least
the mask comprising:                                   portions of opposed side    a back face and at least      comprising:                 portions of opposed side
                                                       surfaces, the protective    portions of opposed side                                  surfaces, the protective
                                                       mask comprising:            surfaces, the protective                                  mask comprising:
                                                                                   mask comprising:

an integrally-formed        a first mask portion,      an integrally-formed        an integrally-formed          an integrally-formed        the protective mask
mask body molded to         molded to conform to       mask body molded and        mask body molded and          mask body molded to         being molded, integrally
conform to a shape of       the shape of a first       contoured to conform        contoured to conform          conform to a shape of       formed, contoured and
the exterior housing;       portion of the exterior    and frictionally-fit        and frictionally fit to the   the exterior housing;       sized to fit tightly
and                         housing of the mobile      tightly against the         exterior shape of the         and                         against the exterior
                            phone,                     exterior shape of the       exterior housing;                                         shape of the exterior
                                                       exterior housing;                                                                     housing, thereby
                                                                                                                                             providing retention of
                                                                                                                                                                         USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-12 filed 12/27/20 page 2 of 4




                                                                                   1
                                                                                                              the protective mask to
                                                                                                              the exterior housing;

inner and outer             at least one opening                                                              at least one opening
surfaces, the surfaces      defined by the                                                                    defined by the
defining at least a first   integrally-formed mask                                                            protective mask
opening in the              body permitting user                                                              permitting user access
integrally-formed mask      access to at least the                                                            to at least the user input
body providing access       user input and output                                                             and output interfaces;
to at least one of the      interfaces; and                                                                   and
user input and output
interfaces,

The integrally-formed       an inner surface of the    an inner surface of the    inner and outer surfaces,   an inner surface closely
mask body being             integrally-formed mask     integrally-formed mask     the surfaces defining at    conforming to the
configured such that,       body defining an           body defining an           least one opening in the    exterior shape of the
when the mask is            interior space of the      interior space of the      integrally-formed mask      exterior housing and in
attached to the mobile      integrally-formed mask     integrally-formed mask     body providing access       substantially continuous
phone, the integrally-      body and conforming to     body and conforming to     to at least one of the      surface-to-surface
formed mask body is         and in substantially       and in substantially       user input and output       contact with the exterior
coextensive with,           continuous surface-to-     continuous surface-to-     interfaces, the             shape of the exterior
contours to and             surface contact with the   surface contact with the   integrally-formed mask      housing, with
overlies the opposed        exterior shape of the      exterior shape of the      body being configured       substantially no space
side surfaces, with         exterior housing, with     exterior housing in        such that, when the         between the inner
substantially no space      no substantial space       overlying and protecting   mask is attached to the     surface of the protective
between the mask body       between the inner          relationship, without a    mobile phone, the           mask and the exterior
and the opposed side        surface of the             substantial gap between    integrally-formed mask      shape when the
surfaces.                   integrally-formed mask     the inner surface of the   body is coextensive         protective mask is
                            body and the exterior      integrally-formed mask     with, contours to and       retained to the exterior
                            shape of the exterior      body and the exterior      overlies the opposed        housing,
                            housing;                   shape of the exterior      side surfaces, with
                                                       housing, the integrally-   substantially no space
                                                       formed mask body           between the mask body
                                                       defining an opening        and the opposed side
                                                       enabling the mask to be    surfaces; and
                                                       placed over the exterior
                                                       shape in overlying and
                                                       protecting relationship;
                                                       and
                                                                                                                                           USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-12 filed 12/27/20 page 3 of 4




                                                       2
[claim 11] The            the first mask portion     at least one retainer       at least one retainer       at least one retainer       at least one retainer
protective mask of        having flanges to allow    having an extension         having an extension         having an extension         having an extension
claim 10, further         the first mask portion     protruding laterally        protruding laterally        protruding laterally        protruding laterally
comprising at least one   to be coupled to the       inward from the             inward from the             inward from the             inward from the
inwardly-protruding       mobile phone to retain     integrally-formed mask      integrally-formed mask      integrally-formed mask      integrally-formed mask
flange forming a          the first mask portion     body and toward and         body and toward and         body and toward and         body and toward and
portion of the mask       to the first portion of    into the integrally-        into the integrally-        into the integrally-        into the integrally-
and engaging an edge      the exterior housing so    formed mask body            formed mask body            formed mask body            formed mask body
of the exterior housing   that the first mask        interior space, wherein     interior space, wherein     interior space, wherein     interior space, wherein
when the protective       portion covers the first   the at least one retainer   the at least one retainer   the at least one retainer   the at least one retainer
mask is coupled to the    portion of the exterior    is retained to the          is retained to the          is retained to the          is retained to the
mobile phone, the         housing of the mobile      exterior housing at an      exterior housing at an      exterior housing at an      exterior housing at an
flange-and-edge           phone.                     exterior housing edge       exterior housing edge       exterior housing edge       exterior housing edge
engagement                                           when the mask is            when the mask is            when the mask is            when the mask is
participating in                                     coupled to the mobile       coupled to the mobile       coupled to the mobile       coupled to the mobile
retaining the mask to                                communication device,       communication device,       communication device,       communication device,
the mobile phone.                                    the at least one retainer   the at least one retainer   the at least one retainer   the at least one retainer
                                                     participating in            participating in            participating in            participating in
                                                     retaining the integrally-   retaining the integrally-   retaining the integrally-   retaining the integrally-
                                                     formed mask body to         formed mask body to         formed mask body to         formed mask body to
                                                     the mobile                  the mobile                  the mobile                  the mobile
                                                     communication device.       communication device.       communication device.       communication device.
                                                                                                                                                                     USDC IN/ND case 3:20-cv-00630-JD-MGG document 17-12 filed 12/27/20 page 4 of 4




                                                                                 3
